Citation Nr: 0309273	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida





THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia.





ATTORNEY FOR THE BOARD

K.B. Conner, Counsel





INTRODUCTION

The veteran had active service from August 1971 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  Although he was notified of the time 
and date of the hearing by mail, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2002), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  




REMAND

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder.  At his 
July 1974 service separation medical examination, no 
psychiatric abnormalities were detected on clinical 
evaluation.  On a report of medical history, the veteran 
denied nervous trouble of any sort.  

In February 1997, a Veterans Service Officer (VSO) submitted 
an application for VA compensation benefits on behalf of the 
veteran.  On an attached statement, the VSO noted that the 
veteran was applying for disability benefits from the Social 
Security Administration (SSA) and had been referred by that 
office to VA.  He further noted that the veteran appeared to 
be "severely mentally handicapped."  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from December 1980 to February 1997.  
In pertinent part, these records show that in December 1980, 
the veteran presented with a disorganized story of vague 
losses, feelings of depression, and despondency.  His 
thoughts were described as imprecise and digressive.  He 
denied hearing voices, but indicated that television may 
affect his thinking.  The veteran also reported that he had 
had a previous episode of where he "ceased functioning" 
approximately 11 months prior.  He indicated that he been 
working in the Post Office sorting mail, but had recently 
lost his job.  After examining the veteran, the diagnosis was 
atypical depression.  More recent clinical records contain 
diagnoses of a psychotic disorder and schizophrenia; the 
veteran was described as "gravely disabled."  

The veteran underwent a VA psychiatric examination in 
November 1997.  After examining the veteran, the diagnosis 
was schizophrenia; however, the examiner indicated that he 
did not have access to the veteran's claims folder, nor did 
he provide an opinion as to the etiology or likely date of 
onset of the veteran's psychiatric disability.  

In a November 1997 rating decision, the RO denied service 
connection for a psychiatric disorder, including 
schizophrenia.  The veteran appealed the RO's decision.   

Since the RO last considered the veteran's claim, there has 
been a change in the law with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

In March 2003, the Board sent a letter to the veteran 
informing him of certain provisions of the VCAA., pursuant to 
authority set forth at 38 C.F.R. § 19.9(a)(2)(ii).  This 
regulatory provision, however, was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Federal Circuit also invalidated 38 C.F.R. § 19.9(a)(2) 
(2002), which was intended to give the Board the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  One 
reason for the Federal Circuit's ruling was that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration, which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
necessary, the proper course of action is to remand the 
matter to the RO.

As set forth above, the record in this case does not contain 
a medical opinion regarding the etiology and likely date of 
onset of the veteran's current psychiatric disability.  A 
medical examination is necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

In addition, it appears that the veteran is in receipt of 
disability benefits from SSA.  Records from SSA must be added 
to the claims file prior to resolution of the veteran's 
appeal.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2002); see also Tetro v. Gober, 14 
Vet. App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).  
Similarly, the veteran has reported in clinical settings that 
he was once employed by the United States Postal Service, but 
lost his job some time prior to December 1980.  Records 
pertaining to his period of federal employment should be 
obtained, as there is a possibility the veteran was 
terminated for medical reasons.  

Finally, the Board observes that on his October 1998 VA Form 
9, the veteran requested assistance with his appeal.  As he 
is unrepresented in this matter, the RO should afford him the 
opportunity to appoint a representative.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

3.  The RO should provide the veteran 
with a copy of VA Form 21-22, Appointment 
of Veterans Service Organization as 
Claimant's Representative.  He should be 
advised to submit the completed form if 
he desires representation.

4.  The RO should contact SSA and obtain 
a copy of any decision awarding the 
veteran disability benefits, as well as 
any medical records in its possession.  
It appears that SSA disability benefits 
may have been awarded in 1997.

5.  The RO should contact the U.S. Postal 
Service, or other appropriate repository 
of records, and request records 
pertaining to the veteran's employment 
with the U.S. Postal Service.  It appears 
that the veteran was terminated from his 
position prior to December 1980.  

6.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be scheduled 
for VA psychiatric examination for the 
purpose of obtaining an opinion as to the 
etiology and likely date of onset of any 
current psychiatric disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be requested to provide an opinion 
as to the diagnosis and likely date of 
onset of any psychiatric disorder found 
on examination, as well as whether it is 
at least as likely as not that any such 
psychiatric disorder is causally related 
to the veteran's active service, or any 
incident therein.  A complete rationale 
for all opinion expressed by the examiner 
should be provided.

7.  After conducting any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, including schizophrenia.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to him and his representative, 
if any.  The SSOC must contain notice of all relevant action 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations pertaining to the 
claims currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



